DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2: The “outer peripheral surface” (Line 1) is a double inclusion and it’s unclear whether the outer peripheral surface recited in Line 1 of Claim 2 relates to the surface introduced in Claim 1 or another surface.  The Office recommends amending the word “an” (Line 1) to recite “the.”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2018-90081 to Tomikawa, in view of U.S. Patent No. 11,242,086 to Sato et al. and International Patent Application Publication No. WO 2016/027828 A1 to Runze et al.
Claim 1: Tomikawa discloses a ball screw nut 21 (see FIGS. 3 and 7) comprising:
a cylindrical nut part 21b having, on an inner peripheral surface, a ball rolling groove in a helical shape; and
a cylindrical pulley part 34a integrally molded with the cylindrical nut part 21b on an outer peripheral side 21b2 of the cylindrical nut part 21b and having external teeth 34a1, wherein
the cylindrical pulley part 34a includes a cylindrical portion (see annotated FIG. 3 below) extending in an axial direction and facing the cylindrical nut part 21b in a radial direction, and an extended portion (see annotated FIG. 3 below) extending radially inward from the cylindrical portion and facing the cylindrical nut part 21b in the axial direction.


    PNG
    media_image1.png
    517
    483
    media_image1.png
    Greyscale

Tomikawa does not disclose a restriction part for restricting relative rotation of the cylindrical nut part 21b and the cylindrical pulley part 34a is provided between a facing surface of the extended portion facing the cylindrical nut part 21b and a facing surface of the cylindrical nut part 21b facing the extended portion.
Sato teaches a ball screw nut (FIG. 2) which includes a restriction part (bolts shown in FIG. 2) for restricting relative rotation of the cylindrical nut part 73 and the cylindrical pulley part 62 is provided between a facing surface of the extended portion (flange of 62) facing the cylindrical nut part 73 and a facing surface of the cylindrical nut part 73 facing the extended portion.
Runze teaches a cylindrical pulley part 15 which is molded onto an annular member 21 and a restriction part (resin provided within holes 31) for restricting relative rotation of the cylindrical pulley part 15 and the annular member 21.
In view of the Sato and Runze teachings, the Office finds that it would have been obvious to those having ordinary skill in the art at the time of filing to modify the ball screw nut disclosed by Tomikawa such that restriction part for restricting relative rotation of the cylindrical nut part 21b and the cylindrical pulley part 34a is provided between a facing surface of an extended portion facing the cylindrical nut part 21b and a facing surface of the cylindrical nut part 21b facing the extended portion, in order to further prevent detachment of the cylindrical pulley part 34a and the cylindrical nut part 21b under torque.  According to this modification, Tomikawa could include a flange similar to the flange taught by Sato and resin could be molded into recesses provided in an axial face of the cylindrical nut part 21b, similar to connection taught by Runze.
Claim 2: Tomikawa, as modified by Sato and Runze in the rejection of Claim 1 above, discloses the ball screw nut according to claim 1, wherein an outer peripheral surface of the cylindrical nut part 21b and an inner peripheral surface of the cylindrical portion have a circumferential surface over an entire axial range where the external teeth 34a1 are formed.
Claim 3: Tomikawa, as modified by Sato and Runze in the rejection of Claim 1 above, discloses the ball screw nut according to claim 1, wherein the cylindrical pulley part 34a is formed by insert molding on an outer periphery of the cylindrical nut part 21b using only a resin material as a molding material (see the attached English translation of Tomikawa “In the present embodiment, the driven pulley 34 is formed of a predetermined resin”).
Claim 5: Tomikawa, as modified by Sato and Runze in the rejection of Claim 1 above, discloses the ball screw nut according to claim 1, wherein one of the facing surface of the cylindrical nut part 21b and the facing surface of the cylindrical pulley part 34a has a projection, the other of the facing surface of the cylindrical nut part 21b and the facing surface of the cylindrical pulley part 34a has a recess into which the projection is fitted, and the restriction part is configured to include the projection and the recess (see the characterization in the last sentence in the rejection of Claim 1 above).
Claim 6: Tomikawa, as modified by Sato and Runze in the rejection of Claim 1 above, discloses a turning unit comprising:
a motor 31; and
a transmission mechanism 36, 35, 34, wherein
the transmission mechanism 36, 35, 34 includes the ball screw nut 21 according to claim 1, a ball screw shaft 23 having a ball rolling groove 20a helically formed on an outer peripheral surface, a plurality of balls 24 provided between the ball rolling groove 20a of the ball screw shaft 23 and the ball rolling groove 21a of the ball screw nut 21, a drive pulley 36 connected to a rotary shaft 37 of the motor 31 and having external teeth 36a on an outer peripheral surface, and a toothed belt 35 having internal teeth 35a that mesh with the external teeth 36a of the drive pulley 36 and the external teeth 34a1 of the cylindrical pulley part 34a, the toothed belt 35 being stretched between the drive pulley 36 and the cylindrical pulley part 34a.
Claim 7: Tomikawa, as modified by Sato and Runze in the rejection of Claim 1 above, discloses a method for manufacturing the ball screw nut according to claim 1, wherein the cylindrical pulley part 34a is integrally molded with the cylindrical nut part 21b by insert molding using the cylindrical nut part 21b as an insert.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Publication No. 2018-90081 to Tomikawa, in view of U.S. Patent No. 11,242,086 to Sato et al. and International Patent Application Publication No. WO 2016/027828 A1 to Runze et al., as applied to Claim 1 above, and further in view of International Patent Application Publication No. WO 2007/126084 A1 to Hiroshi et al.
Claim 4: The combination of Tomikawa, Sato, and Runze does not disclose using a resin material containing metal powder as a molding material.
Hiroshi teaches a deflector 73 which is integrally molded with a ball nut 71.  In one embodiment the deflector is resin-molded.  However, Hiroshi also teaches “Furthermore, instead of resin molding, MIM (Metal injection molding), that is, a method of injection molding of a mixture of fine metal powder and binder with a mold may be used.”
In view of the Hiroshi teaching, the Office finds that it would have been obvious to those having ordinary skill at the time of filing to modify the ball screw nut disclosed by Tomikawa, as modified by Sato and Runze in the rejection of Claim 1 above, such that the cylindrical pulley part 34a is formed by insert molding on an outer periphery of the cylindrical nut part 21b using a resin material containing metal powder as a molding material, because this metal injection molding is a well-known alternative to insert molding using only resin as a molding material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDELL J KRUG whose telephone number is (313)446-6577.  The examiner can normally be reached on Mon-Fri: 9:00-14:30 AZ time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDELL J KRUG/Primary Examiner, Art Unit 3658